UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6872



EDWARD LONNIE MCCARROLL,

                                              Plaintiff - Appellant,

          versus


JIM HUNT, Governor; MIKE EASLEY, Attorney
General; THEOTIS BECK, Secretary of Correc-
tions; BOYD BENNETT, Director of Prisons;
JAMES FRENCH, Superintendent; RAFAEL HALL,
Superintendent,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-01-173-3-MU)


Submitted:   July 12, 2001                   Decided:   July 20, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Lonnie McCarroll, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward Lonnie McCarroll appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint

under 28 U.S.C.A. § 1915A (West Supp. 2000).   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See McCarroll v. Hunt, No. CA-01-173-3-MU (W.D.N.C. May 17,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2